Name: Council Regulation (EC) No 3031/95 of 22 December 1995 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1996)
 Type: Regulation
 Subject Matter: prices;  tariff policy;  trade;  EU finance;  fisheries
 Date Published: nan

 30 . 12. 95 EN Official Journal of the European Communities No L 316/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3031/95 of 22 December 1995 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1996) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies for certain fisheries products currently depend on imports from third coun ­ tries ; whereas it is in the Community's interest to suspend totally or partially the customs duties for the products in question ; whereas, in order not to jeopardize the development prospects of production of competitive products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to limit these suspension measures to a period from 1 January to 31 December 1996 ; Whereas the decision for the suspension of these autono ­ mous duties should be taken by the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1996, the autono ­ mous duties of the Common Customs Tariff applicable to the products listed in the Annex shall be suspended at the level indicated in respect of each of them. 2. Imports of the products in question shall not be covered by the suspensions referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (') is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration or the categories of the products concerned. Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995. For the Council The President L. ATIENZA SERNA (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Council Regulation (EEC) No 1891 /93 of 12 July 1993 (OJ No L 172, 15. 7. 1993, p. 1 ). No L 316/2 lENl Official Journal of the European Communities 30 . 12. 95 ANNEX CN code Taric Description of goods Autonomous duties (%) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 97 * 60 * 31 Dogfish of the species (Squalus acantbias), fresh, chilled or frozen 6 ex 0302 69 99 ex 0303 79 96 * 30 ¢ 30 Sturgeons, fresh, chilled or frozen, for processing (a) (b) 0 ex 0302 69 99 * 40 Lump fish (Cyclopterus lumpus), with roe, fresh or chilled, for processing (a) 0 ex 0302 69 99 ex 0303 79 96 * 50 * 40 Red snapper (Lutjanus purpureus), fresh, chilled or frozen, for processing (a) (c) 0 ex 0302 70 00 ex 0302 70 00 ex 0303 80 00 ex 0303 80 00 * 11 * 19 * 21 * 29 Hard fish roes, fresh, chilled or frozen 0 ex 0303 10 00 * 10 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 0303 80 00 ex 0303 80 00 * 11 * 19 Soft roe, frozen, for the manufacture of deoxyribonucleic acid or protamine sulphate (a) 0 ex 0304 20 57 ex 0304 20 57 ex 0304 90 47 * 34 * 44 * 30 Fillets and meat of hake of the genus Merluccius, excluding the species Merluccius merluccius, and Merluccius bilinearis and Merluccius hubbsi, in the form of indus ­ trial blocks, frozen, for processing (a) (b) 10 ex 0304 20 85 ex 0304 90 61 * 10 * 10 Fillets and meat of Alaska pollack (Theragra cbalcogramma), in the form of indus ­ trial blocks, frozen, for processing (a) (b) 8,5 ex 0305 20 00 ex 0305 20 00 * 11 * 19 Hard fish roes, salted or in brine 0 ex 0306 19 90 ex 0306 29 90 * 10 * 10 Krill for processing (a) 0 ex 1604 11 00 ex 1604 20 10 * 20 * 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) 0 ex 1604 30 90 * 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 ex 1605 10 00 * 11 * 19 Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki ' (Paralithodes brevipesX 'Kegani' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 ex 1605 30 00 * 10 Lobster flesh, cooked, for the processing industry for the manufacture of butter based on lobster, or of pastes, pÃ ¢tÃ ©s , soups or sauces (a) (c) 0 30. 12. 95 EN Official Journal of the European Communities No L 316/3 (a) Control of use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting, (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.